Case 16-17120-elf       Doc 74     Filed 12/17/18 Entered 12/17/18 14:47:54           Desc Main
                                   Document      Page 1 of 4


                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                                      :
                                            : Case No.: 16-17120
Keith Kratzke                               : Chapter 13
Janet Kratzke                               : Judge Eric L. Frank
                                            : *******************
                                  Debtor(s)
                                            :
Wilmington Trust, National Association, : Date and Time of Hearing
not in its individual capacity, but solely  : Place of Hearing
as trustee for MFRA Trust 2014-2            : January 8, 2019 at 9:30 a.m.
                                   Movant, :
        vs                                  : U.S. Bankruptcy Court
                                            : 900 Market Street, Courtroom #1
Keith Kratzke                               : Philadelphia, PA, 19107
Janet Kratzke                               :

William C. Miller
                              Respondents.

        NOTICE OF MOTION, RESPONSE DEADLINE, AND HEARING DATE

        Wilmington Trust, National Association, not in its individual capacity, but solely as
trustee for MFRA Trust 2014-2 has filed a Motion for Relief from Automatic Stay.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney you may wish to consult an attorney.)

   1. If you do not want the Court to grant the relief sought in the motion or if you want the
      Court to consider your views on the motion, then on or before January 1, 2019, you or
      your attorney must do ALL of the following:

       A. File an answer explaining your position at:

                                 Clerk, U.S. Bankruptcy Court
                                     U.S. Bankruptcy Court
                                        900 Market Street
                                    Philadelphia, PA, 19107

      If you mail your answer to the bankruptcy clerk's office for filing, you must mail it early
enough so that it will be received on or before the date stated above, and

       B. Mail a copy to the Creditor's attorney and the below listed:



18-032846_FXF
Case 16-17120-elf      Doc 74    Filed 12/17/18 Entered 12/17/18 14:47:54           Desc Main
                                 Document      Page 2 of 4


United States Trustee
Office of the U.S. Trustee
833 Chestnut Street, Suite 500
Philadelphia, PA 19107

William C. Miller
P.O. Box 1229
Philadelphia, PA 19105
ecfemails@ph13trustee.com

Manley Deas Kochalski LLC
P.O. Box 165028
Columbus, OH 43216-5028


   2. If you or your attorney do not take the steps described in paragraphs 1(a) and 1(b) above,
      and attend the hearing, the Court may enter an Order granting the relief requested in the
      Motion.

   3. A hearing on the Motion is scheduled to be held before the Honorable Eric L. Frank on
      January 8, 2019 at 9:30 a.m. in U.S. Bankruptcy Court, 900 Market Street, Courtroom #1,
      Philadelphia, PA, 19107.

   4. If a copy of the Motion is not enclosed, a copy of the Motion will be provided to you if
      you request a copy from the attorney named in paragraph 1(b).

   5. You may contact the Bankruptcy Clerk's office to find out whether the hearing has been
      canceled because no one filed an answer.

DATE: _December 17, 2018




18-032846_FXF
Case 16-17120-elf       Doc 74     Filed 12/17/18 Entered 12/17/18 14:47:54             Desc Main
                                   Document      Page 3 of 4



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                                      :
                                            : Case No.: 16-17120
Keith Kratzke                               : Chapter 13
Janet Kratzke                               : Judge Eric L. Frank
                                            : *******************
                                  Debtor(s)
                                            :
Wilmington Trust, National Association, : Date and Time of Hearing
not in its individual capacity, but solely  : Place of Hearing
as trustee for MFRA Trust 2014-2            : January 8, 2019 at 9:30 a.m.
                                   Movant, :
        vs                                  : U.S. Bankruptcy Court
                                            : 900 Market Street, Courtroom #1
Keith Kratzke                               : Philadelphia, PA, 19107
Janet Kratzke                               :

William C. Miller
                               Respondents.

                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Notice of Motion, Response

Deadline, and Hearing Date regarding Motion for Relief from Automatic Stay was served on the

parties listed below via e-mail notification:

   United States Trustee, Office of the U.S. Trustee, 833 Chestnut Street, Suite 500,
   Philadelphia, PA 19107

   William C. Miller, Chapter 13 Trustee, P.O. Box 1229, Philadelphia, PA 19105

   Brad J. Sadek, Attorney for Keith Kratzke and Janet Kratzke, Sadek and Cooper, 1315
   Walnut Street, Suite 502, Philadelphia, PA 19107, brad@sadeklaw.com

The below listed parties were served via regular U.S. Mail, postage prepaid, on December 17,
2018:

   Keith Kratzke and Janet Kratzke, 379 Pine Run Road, Doylestown, PA 18901

   Pennsylvania Department of Revenue, 110 N 8th St STE 204, Philadelphia, PA 19107



18-032846_FXF
Case 16-17120-elf   Doc 74   Filed 12/17/18 Entered 12/17/18 14:47:54       Desc Main
                             Document      Page 4 of 4


  Wells Fargo Bank NV NA, P.O. Box 31557, Billings, MT 59107


DATE: December 17, 2018
                                                /s/ Karina Velter
                                             Karina Velter, Esquire (94781)
                                             Adam B. Hall (323867)
                                             Sarah E. Barngrover (323972)
                                             Manley Deas Kochalski LLC
                                             P.O. Box 165028
                                             Columbus, OH 43216-5028
                                             Telephone: 614-220-5611
                                             Fax: 614-627-8181
                                             Attorneys for Creditor
                                             The case attorney for this file is Karina
                                             Velter.
                                             Contact email is kvelter@manleydeas.com




18-032846_FXF
